t c memo united_states tax_court harvey s and willyce barr petitioners v commissioner of internal revenue respondent docket no filed date harvey s barr for petitioners steven n balahtsis for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax and a dollar_figure accuracy- related penalty under sec_6662 after a concession by unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year in issue petitioners the issues for decision are whether petitioners recognize ordinary_income or capital_gain from the surrender of a life_insurance_policy and whether petitioners are liable for the sec_6662 penalty we hold that petitioners’ gain is ordinary_income we hold further that petitioners are liable for the accuracy-related_penalty findings_of_fact some of the facts have been stipulated and are so found the first stipulation of facts the second stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in new york at the time they filed their petition harvey s barr petitioner has been an attorney since and currently is a partner at the law firm barr post associates pllc petitioner specializes in complex commercial transactions and bankruptcy law and is admitted to practice before the u s tax_court several u s district courts the u s court_of_appeals for the second circuit and the supreme court of the united_states willyce barr is petitioner’s wife petitioners concede a dollar_figure dividend from the life_insurance_policy shown on form 1099-div dividends and distributions should be included in their gross_income and treated as ordinary_income petitioner’s mother lillian barr ms barr is a retired schoolteacher and currently resides in new york she taught in arizona where she lived from the mid-1960s until in ms barr wanted to purchase a life_insurance_policy to help her children pay the anticipated estate_tax liability after her passing petitioner convinced ms barr to meet and discuss the issue with jack tilden of new england mutual life_insurance co in new york new england mutual with whom petitioner shared office space ms barr agreed and she and petitioner met with mr tilden on date new england mutual issued a life_insurance_policy the policy insuring the life of ms barr the policy was a whole life policy with a face_amount of dollar_figure it was not an annuity petitioner and his sister susan roe ms roe were coowners and beneficiaries of the policy under the terms of the policy all communications including premium notices were sent to petitioner’s spring valley new york address the annual premium due under the policy was dollar_figure for the first or years ms barr indirectly paid the premiums by gifting half of the amount to petitioner and half to ms roe petitioner and ms roe then paid the premiums directly no additional payments were made by petitioner ms roe or ms barr after the first or years thereafter the policy borrowed against itself to pay the premiums ie premiums were automatically paid from dividend accumulations and loans against the cash_value of the policy policy_loans other than automatic policy_loans used to pay the premiums no one ever borrowed against the policy by the policy was held by new england financial a metropolitan life_insurance co metlife affiliate on date new england financial sent a letter to petitioner explaining the tax consequences of the policy along with a statement of gain the letter stated in pertinent part according to federal tax law a policy contains taxable gain to the extent that its cash_value including loaned cash_value exceeds its total net investment generally gain must be recognized as taxable_income to the extent any cash received or loan extinguished exceeds total net investment we are required to report any taxable_income to the internal_revenue_service on form 1099-r you may wish to consult with your tax advisor if you have any doubt concerning the tax treatment of this contract new england financial provided a second statement of gain to petitioners dated date according to the statement of gain the net investment in the policy at the time was dollar_figure the total cash_value was dollar_figure the total indebtedness was dollar_figure and the taxable gain was dollar_figure on date new england financial sent a letter to petitioner notifying him that the policy was in overloan in order to continue the policy in force petitioner was required to pay both the overloan amount dollar_figure and the premiums due at the time dollar_figure the letter included the following language should you allow the policy to terminate through failure to pay the overloan amount new england financial is required by federal_law to report any taxable gain to the internal_revenue_service petitioner reviewed one or more of the letters received from new england financial in and discussed their contents with ms barr they decided the policy was no longer necessary and allowed it to terminate petitioner surrendered the policy effective date he was the sole owner and beneficiary at the time in petitioner received and cashed a check from metlife for dollar_figure as well as a check for a dollar_figure dividend in date petitioner received a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc from metlife showing a gro sec_3 the letter was mistakenly addressed to harvey s roe rather than harvey s barr we assume this was a clerical_error as the letter was also sent to the attention of petitioner’s sister susan roe at some point before termination ms roe became ill and transferred her ownership_interest to petitioner the exact date petitioner became the sole owner is unknown distribution and taxable_amount of dollar_figure for petitioner also received a form 1099-div showing a dollar_figure taxable dividend from the surrender of the policy petitioners timely filed their joint federal_income_tax return for petitioners did not include either the dollar_figure shown on form 1099-r or the dollar_figure shown on form 1099-div in their gross_income reported on their return amount included in gross_income opinion gross_income includes all income from whatever source derived including income from life_insurance contracts sec_61 any amount received upon the surrender of a life_insurance_contract which is not received as an annuity is specifically included in gross_income to the extent that it when added to amounts previously received under the contract and excluded from gross_income exceeds the investment_in_the_contract sec_72 c sec_1_72-11 income_tax regs the income also was not reported on any other taxpayer’s federal_income_tax return this rule applies if sec_72 does not apply sec_72 refers to amounts received on or after the annuity_starting_date and thus does not apply under the facts of this case sec_72 also supersedes the application of sec_72 and a to any amount received under the insurance_contract when the policy terminated petitioner received a net distribution of dollar_figure this amount represents the total cash_value dollar_figure plus a terminal dividend dollar_figure less dollar_figure which was withheld to repay the outstanding policy loan balance the satisfaction of the loans had the effect of a pro tanto payment of the policy proceeds to petitioner and constituted income to him at that time see atwood v commissioner tcmemo_1999_61 thus petitioner constructively received the policy’s cash_value of dollar_figure without reduction for outstanding loans upon surrender petitioner’s net investment at the time of surrender was dollar_figure accordingly despite receiving a check for only dollar_figure petitioner is taxable under sec_72 on the dollar_figure gross distribution metlife reported to the irs on form 1099-r see id cf dean v commissioner tcmemo_1993_ holding policy loan remaining unpaid when an annuity_contract is terminated constitutes taxable_income at that time character of gain recognized to recognize a capital_gain or loss petitioner must have engaged in a sale_or_exchange of a capital_asset sec_1222 through 111_tc_256 affd 196_f3d_866 7th cir though the code does not define what is a sale_or_exchange the terms sale and exchange are given their ordinary meaning 313_us_247 generally the lapse cancellation surrender or termination of a contract does not equate to a sale_or_exchange 148_f3d_186 2d cir revg 108_tc_208 the surrender of an insurance_policy is not a sale_or_exchange of a capital_asset and thus does not result in capital_gain see 33_bta_901 holding the phrase ‘sale or exchange’ does not include the surrender of a life_insurance_contract see also 41_bta_1225 affd 125_f2d_150 6th cir 271_f2d_856 2d cir 150_f2d_471 2d cir 309_f2d_587 8th cir affg estate of katz v commissioner tcmemo_1961_270 327_f2d_809 7th cir affg tcmemo_1963_167 111_f2d_19 9th cir 103_f2d_982 3d cir it is entirely clear that the sums received by petitioners do not argue and we do not decide whether sec_1234a applies to these facts that section applies to property acquired or positions established after date economic_recovery_tax_act_of_1981 publaw_97_34 95_stat_333 see also 148_f3d_186 2d cir revg 108_tc_208 the policy was issued date the taxpayer from the insurance_company were not received by virtue of the sale_or_exchange of capital assets petitioners acknowledge the legal precedent ie gain recognized from the surrender of a life_insurance_policy receives ordinary_income treatment nevertheless petitioners argue that the facts here are so exceptional as to require capital_gain treatment to support this position petitioner cites 275_f2d_33 n 4th cir revg 30_tc_866 which states on reargument counsel for the commissioner conceded that there may be exceptional circumstances requiring a modification of this rule ordinary_income treatment for example if a policyholder had an amount receivable thereunder which was in excess of his cost but policyholder was afflicted with a disease which would result in his death in the near future he could if in need of cash assign his policy for an amount in excess of that receivable under the policy and as to such excess treat the same as a capital_gain petitioner did not assign his policy nothing about the policy or the manner in which it was surrendered is exceptional finally petitioner argues that despite the legal precedent maybe it’s time for a change in the law we need not decide the merits of this argument it should be raised before congress not the tax_court the surrender of the life_insurance_policy did not constitute the sale_or_exchange of a capital_asset accordingly we find the resultant gain is ordinary_income and sustain respondent’s determination accuracy-related_penalty sec_7491 provides that the commissioner bears the burden of production with respect to the liability of any individual for additions to tax and penalties the commissioner’s burden of production under sec_7491 is to produce evidence that it is appropriate to impose the relevant penalty addition_to_tax or additional_amount 118_tc_358 see 116_tc_438 the commissioner however does not have the obligation to introduce evidence regarding reasonable_cause or substantial_authority higbee v commissioner supra pincite the taxpayer bears the burden_of_proof with regard to those issues once the commissioner has met his burden of production the taxpayer must come forward with evidence sufficient to persuade a court that the commissioner’s determination is incorrect id pursuant to sec_6662 a taxpayer may be liable for a penalty of percent on the portion of an underpayment_of_tax attributable to a substantial_understatement of income tax8 or due to negligence or disregard of rules or regulations see sec_6662 a substantial_understatement_of_income_tax is understatement means the excess of the amount of the tax required to be shown on the return over the amount of the tax imposed which is shown on the return reduced by any rebate sec_6662 defined as an understatement_of_tax that exceeds the greater of percent of the tax required to be shown on the tax_return or dollar_figure see sec_6662 the understatement is reduced to the extent that the taxpayer has adequately disclosed his or her position and has a reasonable basis for such position or has substantial_authority for the tax treatment of the item see sec_6662 in addition sec_6662 defines negligence as any failure to make a reasonable attempt to comply with the provisions of the code and disregard means any careless reckless or intentional disregard negligence is strongly indicated where a taxpayer fails to include on an income_tax return an amount of income shown on an information_return as defined in sec_6724 sec_1_6662-3 income_tax regs whether otherwise applied because of a substantial_understatement_of_income_tax or negligence or disregard of rules or regulations the accuracy-related_penalty is not imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith see sec_6664 the decision as to whether the taxpayer acted with reasonable_cause and in good_faith depends upon all the pertinent facts and circumstances see sec_1_6664-4 income_tax regs relevant factors include the taxpayer’s efforts to assess his proper tax_liability including the taxpayer’s reasonable and good_faith reliance on the advice of a professional such as an accountant see id further an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer may indicate reasonable_cause and good_faith see remy v commissioner tcmemo_1997_72 for the tax_year respondent determined that petitioners are liable for an accuracy-related_penalty attributable to a substantial_understatement_of_income_tax or in the alternative due to negligence or disregard of rules or regulations with regard to the substantial_understatement_of_income_tax respondent has met his burden of production under sec_7491 the tax required to be shown on petitioners’ return is dollar_figure the deficiency or understatement dollar_figure exceeds the greater of percent of the amount required to be shown dollar_figure and dollar_figure petitioners did not offer any authority for not reporting the income from the surrender of the policy on their return consequently we conclude that respondent has met his burden of production for his determination of the accuracy-related_penalty based on substantial_understatement_of_income_tax additionally because petitioners failed to include the amount of income shown on form 1099-r on their return respondent has met his burden of production with regard to negligence petitioners have failed to meet their burden of proving that they acted with reasonable_cause and in good_faith despite being the owner and beneficiary of the policy and receiving numerous letters and statements informing him of the tax consequences of the policy in general and upon surrender petitioner argues that he was unaware that the gain on the policy upon surrender was taxable to him he claims he immediately forwarded all mail related to the policy including form 1099-r to ms barr and that he has no recollection of ever seeing form 1099-r petitioner testified that he believed ms barr was responsible for any_tax obligations arising from the policy and he was unaware that she had not taken care of her own tax_liability these claims to the extent they are relevant do not constitute reasonable_cause petitioner is an experienced attorney admitted to practice before the tax_court petitioner’s testimony that he called ms barr to discuss letters and statements he received in is contradictory to his testimony that he automatically forwarded all mail to ms barr without opening it he received a check for dollar_figure which he did not forward to ms barr but deposited into a bank account even if petitioner forwarded form 1099-r to his mother without viewing it he is not excused negligence does not require a bad intent or a willful act petitioner knew or should have known that because he was the owner and beneficiary of the policy any proceeds paid out or gain recognized would be taxable to him petitioner’s failure to report income shown on form 1099-r was not on account of reasonable_cause and good_faith we therefore sustain respondent’s determination that petitioners are liable for the accuracy-related_penalty on the underpayment associated with petitioners’ failure to report taxable_income from the surrender of the policy discussed above conclusion based on the foregoing petitioners recognized dollar_figure of ordinary_income in from the surrender of a life_insurance_policy petitioners also are liable for the accuracy-related_penalty in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit to reflect the foregoing decision will be entered for respondent
